Citation Nr: 1647366	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-49 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes to the thoracolumbar spine prior to October 29, 2014.

2. Entitlement to an initial disability rating in excess of 20 percent for degenerative changes to the thoracolumbar spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision from the Denver, Colorado Regional Office which granted service connection for the Veteran's thoracolumbar spine disability at a noncompensable rating.  In a November 2010 rating decision, the RO increased the rating for the Veteran's thoracolumbar spine disability to 10 percent, effective July 16, 2008.

The Veteran provided testimony at a May 2013 video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in June 2014, at which time the Board remanded this matter for additional development.  While on remand from the Board, the RO entered a November 2014 rating decision granting an increased rating for the Veteran's thoracolumbar spine disability to 20 percent, effective October 29, 2014.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation remains on appeal. AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to an initial disability rating in excess of 20 percent for degenerative changes to the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Prior to October 29, 2014, the Veteran's functional limitation of motion in his thoracolumbar spine during flare-ups, especially following periods of stillness, more closely approximated 60 degrees of forward flexion and a combined range of motion of 150 degrees.


CONCLUSION OF LAW

The evidence of record meets the criteria for an initial 20 percent disability rating for the degenerative changes to the Veteran's thoracolumbar spine prior to October 29, 2014. 38 C.F.R. §§ 4.40, 4.71a, Plate V, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, the Department of Veterans Affairs (VA) has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (West 2014).  In this case, required notice was provided by letters in March and June 2009.  The Veteran sent an acknowledgement of his receipt of the March 2009 letter to the Board.

In this case, the Veteran is challenging the initial disability rating originally assigned following the grant of service connection for degenerative changes to his thoracolumbar spine.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Furthermore, neither the Veteran nor his representative has indicated any prejudice resulting from VA's notices.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.
	
As to VA's duty to assist, the Board finds that the necessary development has been accomplished to warrant a partial increase in the Veteran's initial disability rating prior to October 29, 2014, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained, and the Veteran testified at a video conference hearing before the Board in May 2013 before the undersigned acting judge.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds that these examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the first of the Veteran's claims. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.

However, with regard to entitlement to an initial rating in excess of 20 percent, the Board finds that the VA examinations in the record are inadequate under Correia v. McDonald, 28 Vet.App. 158 (2016).  Therefore, that claim is remanded for reasons more fully described below.

With the exception as noted, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in partially adjudicating this appeal.




II. Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Thoracolumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases or Injuries to the spine based on the limitation of motion; effects on posture or gait; or other manifestations such as the abnormal curvature of the spine itself.  Associated objective neurologic abnormalities are rated separately.  Normal range of motion for the thoracolumbar spine consists of: forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, left and right lateral rotation of zero to 30 degrees, and a combined total range of motion 240 degrees. The combined range of motion is determined by adding together the ranges of motion for forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016), Diagnostic Codes 5235-5243.

VA assigns a 10 percent disability rating where a claimant demonstrates forward flexion of the thoracolumbar spine greater than 60 but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or spinal contour.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

VA assigns a 20 percent disability rating where a claimant demonstrates forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasms or guarding severe enough to result in abnormal gait or spinal contour.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

VA assigns a 40 percent disability rating where a claimant demonstrates forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (i.e. where the spine is fixed in a neutral or upright position).  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

VA assigns a 50 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire thoracolumbar spine (e.g. where the thoracolumbar spine is fixed in a position either bent forward or backward).  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

Finally, VA assigns a 100 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  Deluca v. Brown, 8 Vet. App. 202 (1995). 

B.  Entitlement to an initial disability rating in excess of 10% prior to October 29, 2014.

The Veteran initiated a claim for lower back pain in January 2009. The Veteran was later diagnosed with degenerative changes to the thoracolumbar spine, and that claim was eventually evaluated as 10 percent disabling in a November 2010 rating decision with an effective date of July 16, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran continued to appeal seeking a higher disability rating for the degenerative changes to his thoracolumbar spine, and, after a hearing and the development of additional medical evidence, the RO assigned a staged rating, rating the Veteran's lower back condition as 10 percent disabling from July 16, 2008, until October 29, 2014, and 20 percent disabling effective October 29, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In February 2009, the Veteran provided VA with private medical records.  These records cover part of the Veteran's time in service and indicate that he sought treatment for back and neck pain while still in military service.  Those same records also indicate that the Veteran demonstrated less than 95 degrees forward flexion and less than 35 degrees extension in his thoracolumbar spine in February 2008.

After filing a claim for VA compensation benefits, the Veteran attended a VA examination in May 2009 where his range of motion was tested.  The Veteran demonstrated initial forward flexion to 115 degrees, extension to 35 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, bilateral rotation to 40 degrees, and a combined range of motion of 295 degrees in the thoracolumbar spine.  The Veteran's range of motion in the thoracolumbar spine was retested after repetitive exercise, and he demonstrated forward flexion to 120 degrees, extension to 30 degrees, right lateral flexion to 35 degrees, left lateral flexion to 40 degrees, bilateral rotation to 50 degrees, and a combined range of motion of 325 degrees. The examiner noted normal strength in the Veteran's upper and lower extremities, normal posture and gait, and no evidence of painful motion, or associated neurological abnormalities.

The Veteran was reevaluated during another VA examination in April 2010.  The examiner noted a normal curvature of the Veteran's spine, and recorded the Veteran's ranges of motion as: forward flexion to 105 degrees, extension to 30 degrees, left lateral flexion to 35 degrees, right lateral flexion to 25 degrees, left lateral rotation to 40 degrees, right lateral rotation to 40 degrees, for a combined range of motion of 275 degrees in the thoracolumbar spine.  The Veteran's range of motion was tested again after repetitive use without any decrease.  The examiner recorded normal strength in both lower extremities, made no record of any associated neurological abnormalities, and provided a diagnosis of degenerative disk disease.  The degenerative changes in the Veteran's thoracolumbar spine were rated as 10 percent disabling.

The Veteran attended a third VA examination in December 2012.  His range of motion was tested. His initial results demonstrated forward flexion to 90 degrees or greater with no evident pain, extension to 25 degrees with evident pain at 25 degrees, right lateral flexion to 30 degrees or greater without evident pain, left lateral flexion to 30 degrees with pain at 30 degrees, right lateral rotation to 30 degrees or greater without evident pain, left lateral rotation to 30 degrees without evident pain, and a combined range of motion of at least 235 degrees in the thoracolumbar spine. After repetitive use testing, the Veteran's ranges of motion were recorded as: forward flexion to 90 degrees or greater, extension to 30 degrees or greater, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, left lateral rotation to 30 degrees or greater, and a combined range of motion of at least 240 degrees.

The examiner noted functional loss or impairment with pain on movement as a contributing factor. The examiner also recorded localized tenderness or pain to palpitation but no guarding or spasms significant enough to affect gait or spinal contour.  The examiner rated the Veteran's strength and sensation as normal throughout his legs and found no muscle atrophy, radiculopathy, or other neurological abnormalities related to the spine condition.  The examiner also concluded that the Veteran did not suffer from intervertebral disc syndrome.  The examiner found that the Veteran suffered from a locked pelvic glide on the right side, but stated that arthritis had not been documented in this Veteran.

At the Board hearing in May 2013, the Veteran described his lower back as causing daily pain that would begin in his lower back and radiate up his entire back and into his shoulders.  While disclaiming morning pain, he described his pain as being worse after standing all day or driving for extended periods causing decreased range of motion.  He also reported an increase in the severity of his symptoms over the appeal period.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).

Subsequently, the Veteran underwent a final VA examination in October 2014.  At that examination, the examiner recorded the Veteran's initial ranges of motion in the thoracolumbar spine as: forward flexion to 80 degrees with painful motion at 80 degrees, extension to 25 degrees with painful motion at 25 degrees, right lateral flexion to 30 degrees without evidence of painful motion, left lateral flexion to 30 degrees without evidence of painful motion, right lateral rotation to 30 degrees without evidence of painful motion, left lateral rotation to 30 degrees without evidence of painful motion.  The Veteran's combined range of motion was at least 225 degrees.  After repetitive use, the Veteran's thoracolumbar spine was tested again.  He demonstrated forward flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  His combined range of motion was at least 230 degrees after repetitive use.

The examiner noted functional loss with contributing factors including less movement than was normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner also found localized tenderness and pain in the Veterans lower back and muscle spasms that affected his gait.  The examiner rated the Veteran's strength and sensation throughout his legs as normal and found no sign of radiculopathy, ankylosis of the spine, intervertebral disc syndrome, or other neurological abnormalities.

This examination addressed the flare-ups and periods of temporarily increased pain, stiffness, and spasms reported by the Veteran during his testimony, and noted that the Veteran had decreased range of motion in the mornings.  Based on the Veteran's descriptions, the examiner found the Veteran's range of motion in his thoracolumbar spine in the morning consisted of: forward flexion to 60 degrees, extension to 10 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  Based on these figures, the Veteran's thoracolumbar would have a combined range of motion in the mornings of 150 degrees.

The medical evidence reviewed above demonstrates that for the vast majority of the period from July 16, 2008, through October 29, 2014, the Veteran was able to achieve normal motion in his thoracolumbar spine during testing, albeit with evidence of painful motion at, near, or beyond the extremes of normal ranges of motion and with evidence of localized tenderness or pain to palpitation not affecting gait or spinal contour.   38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Diagnostic Codes 5237 & 5242 (2016).

By the time of his December 2012 examination, the Veteran began to objectively exhibit compensable decreases in the range of motion of his thoracolumbar spine during testing. While his forward flexion remained normal at 90 degrees or greater, his combined range of motion had decreased to 235 degrees, consistent with a 10 percent disability rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Diagnostic Code 5237 (2016).

Even at the October 2014 examination, the Veteran was able to achieve a near normal range of motion in his thoracolumbar spine.  The Veteran demonstrated forward flexion in the thoracolumbar spine to 80 degrees and a combined range of motion in the thoracolumbar spine of 235 degrees.  These results are consistent with a 10 percent disability rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Diagnostic Code 5242 (2016).

However, the medical evidence contains two reasons to evaluate the Veteran's disability at a higher level.  First, during the October 29, 2014 VA examination, the examiner found that the Veteran suffered from muscle spasms that caused an abnormal gait or spinal curvature.  This evidence is more consistent with a 20 percent disability rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Diagnostic Code 5237 (2016).

Second, VA is required to evaluate the Veteran's functional loss during flare-ups and after repeated use of the joint over a period of time.  38 C.F.R. 4.40 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-44.  During VA examinations, examiners should provide determinations about the functional loss "in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Deluca v. Brown, 8 Vet. App. 202, 206 (1995).

At the October 2014 VA examination, the examiner provided exactly such an opinion.  Based on the Veteran's description of his pain, stiffness, and range of motion in the mornings, the examiner made a specific note that the Veteran suffered from a decreased range of motion in his thoracolumbar spine during the first hours after he got out of bed.  These ranges of motion, 60 degrees forward flexion and a combined range of motion of 150 degrees, are more consistent with a 20 percent disability evaluation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Diagnostic Code 5237 (2016).

At the Board hearing, the Veteran testified that he suffered from the spasms and flare-ups in his condition prior to the hearing and during the period of July 16, 2008 to October 29, 2014.  This testimony is also consistent with the descriptions of his condition that he gave to doctors and VA examiners between February 2008 and October 2014.  At nearly every examination, the Veteran explained that his back pain was worse in the mornings or after periods of stillness and improved throughout the day or after moving around.  Consequently, the Board finds that the Veteran's thoracolumbar spine condition was consistent with a 20 percent disability rating during the period from July 16, 2008, to October 29, 2014.

For the foregoing reasons, the Board finds that the Veteran is entitled to a partial increase in his initial disability rating to 20 percent for the period of July 16, 2008, to October 29, 2014.  Further adjudication of this claim requires additional evidentiary development as described in the REMAND portion of the decision below.


ORDER

Entitlement to an initial 20 percent disability rating for degenerative changes to the thoracolumbar spine for the period of July 16, 2008, to October 29, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's disability rating was increased from 10 percent to 20 percent with an effective date of October 29, 2014, in a November 2014 rating decision on remand from the Board. As of this writing, the Board has determined that the same conditions that warranted an increase from 10 percent to 20 percent after October 29, 2014, apply with equal force to the period from July 16, 2008, to October 29, 2014.  However, neither the November 2014 rating decision, nor the Board's action today constitutes a full grant of the benefit sought.  Therefore, the Veteran's claim for an initial disability rating in excess of 20 percent remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Unfortunately, the VA examinations and other medical evidence of record are inadequate to comply with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion. However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.
In this case, it appears that the examiners tested the Veteran's range of motion in his thoracolumbar spine on active motion, and the October 2014 examination recorded not only limitations on the Veteran's range of motion, but the limits where the Veteran began to objectively manifest signs of pain and noted an interference with the Veteran's ability to bear weight.  However, it does not appear that the examinations in the record include an evaluation of the Veteran's thoracolumbar spine on passive motion.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). In light of the foregoing, the Board finds that an additional examination of the Veteran's thoracolumbar spine is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination(s) to assess the orthopedic manifestations of the Veteran's service-connected lumbar spine disability. The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during the range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include the issue of entitlement to extraschedular consideration.  If the claim remains denied, a supplement statement of the case must be provided to the Veteran, and after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


